Citation Nr: 1621233	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the Philippine Commonwealth Army, also known as the United States Armed Forces in the Far East (USAFFE), from December 1941 to April 1942, and from August 1945 to June 1946.  He died in December 2000, and the appellant is his surviving spouse.  The appellant is unrepresented.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines that denied the reopening of the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In a decision issued in November 2015, the Board reopened the appellant's claim and remanded the matter for additional development.  The case has now been returned to the Board for appellate review. 

The record before the Board consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with her claim for service connection for the cause of the Veteran's death, the appellant contends that the Veteran was a prisoner of war (POW) between April 1942 and August 1942.  The term former POW for VA purposes means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  A governing regulation provides that VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  [However, VA is not required to follow the service department's findings that the Veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94; 59 Fed. Reg. 54673 (1994).]

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The Veteran's death certificate states that he died from cardiopulmonary arrest.  In August 2012, a VA physician noted that the Veteran had had heart conditions, including cardiomegaly and atheromatous aorta, that could have triggered a myocardial infarction.  In March 2015, another VA physician noted that the Veteran had been treated in March 1998 for dilated cardiomyopathy secondary to atherosclerotic cardiovascular disease and stated that the Veteran had had a cardiac problem that was likely a major contributing factor to his death.  Pursuant to 38 C.F.R. § 3.309(c), atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) are diseases for which presumptive service connection applies for POWs.

The evidence of record includes a VAB Form #32, dated in March 1948, which indicates that the Veteran was a POW in April 1942.  In March 2012, the RO asked the National Personnel Records Center (NPRC) to verify the Veteran's status as a POW.  That same month, the NPRC provided a negative response.  The RO referred to that negative response in the August 2012 rating decision and in the August 2013 Statement of the Case (SOC).  

However, in August 2014, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014), holding that VA may not rely on certification from NPRC to determine Veteran status for VA benefits purposes.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  Thus, verification of service must be requested from the appropriate service department; in this case, that would be the Department of the Army.  Consequently, remand is required to seek verification of the Veteran's POW status from the service department.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Contact the Department of the Army for verification of POW status for the Veteran in accordance with Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Provide the service department with copies of all relevant documentation, to include the VAB Form #32 dated in March 1948.

3.  After completing the above development, and any other development deemed necessary, readjudicate the cause of death issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

4.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

